Citation Nr: 1621895	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a skin disorder, manifested by bumps on the back of the head and hands, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1962 to April 1965 and from July 1965 to October 1968.  He received the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2010, the Veteran presented testimony during a videoconference hearing before the Undersigned.  A copy of the hearing transcript is of record.  

In May 2011 and November 2014, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development and due process considerations.  Following the issuance of a supplemental statement of the case in February 2015, the claims were returned to the Board.  

In May 2011 and November 2014, the Board also referred back claims of entitlement to service connection for residuals of a stroke and a cervical spine disorder.  However, the RO/AMC has not developed or adjudicated either claim.  The Veteran's claim for service connection of a left shoulder disorder cannot be properly adjudicated without adjudication of these.

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and was exposed to Agent Orange.

2.  The Veteran does not have a disease that is presumed to be service connected in veterans exposed to Agent Orange.

3.  A skin disorder productive of bumps on the back of the head and hands was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a January 2008 notice letter to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was also afforded a VA examination responsive to the claim for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's July 2010 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Board notes that the Veteran had active service during a period of war. Likewise, the Veteran's service personnel records reflect that the Veteran was awarded a Combat Infantryman Badge.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are potentially applicable.

The Veteran asserts that he has a skin disorder related to his service, including Agent Orange exposure during service in Vietnam.  The Board notes that a review of the Veteran's available service records confirms that the Veteran had service in Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange. 

Based on the evidence of record, the Veteran's claim of service connection for a skin disorder must be denied.

The Veteran's service treatment records do not reflect that the Veteran manifested, was treated for, or was diagnosed with a skin disorder during service.  Likewise, at his separation examination, physical evaluation of the skin was normal.  No skin disorder, including chloracne, was noted or identified during service or within one year of separation.  Furthermore, the record establishes that he did not have characteristic manifestations of the disease processes during or within one year of service.  

The weight of the evidence reflects that the Veteran does not have a skin disorder related to his active duty.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of a skin disorder.  Moreover, post-service treatment records do not show any treatment or history of chloracne.  The presumptions relating to herbicide exposure are limited to chloracne and other acneform diseases, not other skin disorders.  

The Veteran is competent to report symptoms and diagnoses of a skin disorder of the head and hands, and when his symptoms were first identified.  However, the Veteran has not provided any evidence of treatment or competent diagnoses of a skin disorder of the head and hands.  To the contrary, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a skin disorder, and he did not report a diagnosis of a skin disorder of the head and hands to his medical providers or the September 2011 VA examiner.  While the Veteran is competent to report on his symptoms, he is not competent to diagnosis a particular skin disability.  Thus, the Veteran's statements are insufficient to establish that the Veteran has a skin disorder related to his service, including any Agent Orange exposure therein.  

The Board acknowledges that the September 2011 VA examination report reflects that the Veteran complained of knots on his hands and scalp, but reiterates that the Veteran has not been diagnosed with a skin disorder.  According to the VA examiner, a subcutaneous nodule on the lip was noted in September 2010; an October 2010 VA medical record indicates that the nodule was diagnosed as a benign fibrosis of the small salivary gland.  Nevertheless, neither the Veteran's treating provider nor the VA examiner found the fibrosis to be related to the Veteran's service, including any Agent Orange exposure.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Additionally, nothing in the Veteran's treatment records reflects a relationship between his service and his subcutaneous nodule.  In giving his history at the time of diagnosis in 2010, the Veteran made no assertion as to in-service onset or related symptomatology during service.  His silence as to in-service onset, when otherwise reporting a complete medical history, constitutes negative evidence.  See Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the September 2011 VA examination report and the clinical evidence of record.  The September 2011 VA examination report clearly concluded that the Veteran does not have a skin disorder related to the Veteran's service.  The VA examiner, in determining that the Veteran did not have a skin disorder related to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA examiner is also consistent with the medical evidence of record, which does not demonstrate that the Veteran has a skin disorder of the hands and head.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In short, the weight of the evidence is against the existence of a skin disorder related to his service.  The evidence shows that service treatment records and post-service treatment records do not show any complaints, treatment, or diagnoses of a skin disorder during or for many years after service.  Moreover, the Veteran has not provided any evidence of treatment or competent diagnoses of a skin disorder.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a skin disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection of a skin disorder is denied.


REMAND

As discussed earlier, the Board remanded this case in May 2011 and November 2014 for a very specific and detailed VA examination, to include a new medical opinion as to the Veteran's claim for service connection of a left shoulder disorder.  In both instances, the RO/AMC was directed to adjudicate the referred claims for service connection of a cervical spine disorder and residuals of a stroke, so that the Veteran's claim for service connection of a left shoulder disorder could also be considered on a secondary basis.  

In addition, in the November 2014 remand, the Board found that the Veteran's June 2011 and July 2012 VA examinations were inadequate and asked for new a VA examination and medical opinion, in order to address the deficiencies in the prior examination reports and contemporaneous medical opinions.  In December 2014, a new VA examination and medical opinion was obtained as to the Veteran's claim.  However, the examination and medical opinion are inadequate, as the Veteran's claims for service connection of a cervical spine disorder and residuals of a stroke were not adjudicated prior to obtaining the requested VA examination and medical opinion.  Moreover, the Board observes that the Veteran's assertions and several specific questions in the Remand were not addressed.  The VA examiner again failed to provide an adequate rationale or address inconsistencies in the record.  As such, the Veteran's claim must be remanded again for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  

In this regard, the Board reiterates that the Veteran asserts that his current left shoulder disorder was incurred during or is related to his military service.  During the July 2010 hearing, the Veteran asserted that he was involved in a fire fight during service; he does not remember specifics of how he was injured but he received surgery on his left leg as a result.  He stated that while he was receiving treatment for his leg after the surgery, his doctor noticed his arm and asked the Veteran if he had had a mild stroke.  The Veteran stated that no subsequent doctor has mentioned the possibility of a stroke and the Veteran was never treated for a stroke.  The Veteran stated that an examiner determined that he had nerve damage possibly related to his leg and foot drop disabilities, for which he is service connected.  He stated that subsequent doctors have diagnosed him with nerve damage and muscle atrophy that may have contributed to his shoulder condition. 

The June 2011 VA examination report reflects that the examiner diagnosed the Veteran with mild acromioclavicular arthritis of the left shoulder with stiffness in the joint.  The examiner noted that the left shoulder condition was "not likely due to any possible fire fight condition.  However, the left side of his physical structure, namely, the left shoulder, left arm, and left lower limb, is all somehow interconnected because of most likely different pathology."

In a July 2012 VA addendum, the VA examiner found that the Veteran's claimed left shoulder disability was at least as likely as not proximately due to or the result of the Veteran's service connected disability.  The examiner explained that the Veteran's "left shoulder condition is due to cervical stenosis following fire fight and gunshot injury in service.  Manifestations (sic) of shoulder condition are due to neurological problem from (sic) his cervical spine injury.  There (sic) is no independent pathology [for] shoulder joint."

According to the December 2014 VA examination report, the Veteran has been diagnosed with acromioclavicular joint arthritis and a rotator cuff tear.  The VA examiner found that these disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the Veteran denied a specific shoulder injury and that examination of the Veteran showed rotator cuff pathology and a neurological deficit of the ulnar nerve with clawing, but without involvement of the shoulder nerve roots, and found that the Veteran's left shoulder disorder is thus less likely caused by service and more likely due to aging and/or an event after service.

However, this opinion is inadequate and fails to satisfy the November 2014 Remand.  To this point, the Board points out that the VA examiner was instructed to address whether the Veteran's left shoulder disorder was caused or aggravated by the Veteran's service-connected partial left foot drop disorder (rated as paralysis of the sciatic nerve) and/or a cervical spine disorder.  The VA examiner was also instructed to consider and reconcile the June 2011 and July 2012 VA medical opinions, but did not discuss or reconcile the opinions.  The VA examiner did not comply with either instruction.

In light of the foregoing, it is necessary to obtain an additional medical opinion to ensure that all theories of service connection have been adequately and accurately addressed.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter pertaining to these claims for service connection and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claims for service connection for residuals of a stroke and a cervical spine disorder. After completing all indicated development, the RO should adjudicate the claims for claims for service connection for residuals of a stroke and a cervical spine disorder in light of all the evidence of record.   

2.  Once adjudication of the claims for service connection of residuals of a stroke and a cervical spine disorder are complete, a VA orthopedic and/or neurological opinion should be obtained.  The VA examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide opinions as to:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any current left shoulder disorder is related to any event or injury during military service as shown in the service treatment records, reported by the Veteran during the July 2010 hearing.  

b.  For any disorder of the left shoulder that is not related to an in-service injury or event:  whether it is at least as likely as not that (a 50 percent probability or greater) any such disorder is proximately due to or has been aggravated (permanently worsened beyond normal progression) by service-connect partial left foot drop disability, which is rated as paralysis of the sciatic nerve; and/or a cervical spine disorder (if service connection is granted for a cervical spine disorder)

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of the left shoulder disorder is attributable to service-connected disabilities.

c. Specific reference to the medical and lay evidence of record, including the following, must be provided:

1)  the June 2011 VA examiner's opinion that the Veteran's left shoulder disorder was "not likely due to any possible fire fight condition.  However, the left side of his physical structure, namely, the left shoulder, left arm, and left lower limb, is all somehow interconnected because of most likely different pathology."
2)  the July 2012 VA examiner's opinion that the Veteran's left shoulder disorder is "due to cervical stenosis following fire fight and gunshot injury in service.  Manifestations (sic) of shoulder condition are due to neurological problem from (sic) his cervical spine injury.  There (sic) is no independent pathology [for] shoulder joint."
3)  the December 2014 VA examiner's opinion that the Veteran's acromioclavicular joint arthritis and rotator cuff tear of the left shoulder are "less likely than not incurred in or caused by the claimed in-service injury, event, or illness" because the Veteran denied a specific shoulder injury and examination of the Veteran showed rotator cuff pathology and a neurological deficit of the ulnar nerve with clawing, without involvement of the shoulder nerve roots.
4) the  December 2014 VA examiner's opinion that the Veteran's left shoulder disorder is less likely caused by service and more likely due to aging and/or an event after service.
5)  VA treatment notes indicating that the Veteran was treated for an injury the left side of his body due to a fall in April 1996 and that, in May 1997, the Veteran had left upper extremity weakness related to cervical stenosis.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale must accompany each opinion provided.  

2.  After completing any additional notification or development deemed necessary, the Veteran's claim for service connection of a left shoulder disorder should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


